           Case 6:20-bk-15653-SY                   Doc 35 Filed 12/11/20 Entered 12/11/20 10:44:52                                      Desc
                                                    Main Document    Page 1 of 14

 Attorney or Party Name, Address, Telephone & FAX                               FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 DARLENE C. VIGIL
 CA NO. 223442
 BARRETT DAFFIN FRAPPIER TREDER & WEISS, LLP
 3990 E. CONCOURS STREET SUITE 350
 ONTARIO, CA 91764
 Phone: (626) 915-5714, Fax: (972) 661-7726
 E-mail: CDCAECF@BDFGROUP.COM
 FILE NO. 9139064




       Movant appearing without an attorney
       Attorney for Movant
×




                                            UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION

 In re:                                                                         CASE NO.: 6:20-bk-15653-SY
 ESTEBAN FLORES                                                                 CHAPTER: 13

                                                                                        NOTICE OF MOTION AND MOTION
                                                                                       FOR RELIEF FROM THE AUTOMATIC
                                                                                          STAY UNDER 11 U.S.C. § 362
                                                                                         (with supporting declarations)
                                                                                              REALPROPERTY)
                                                                                DATE: 01/13/2021
                                                                                TIME: 9:30 am

                                                                  Debtor(s).    COURTROOM: 302

     Movant: LAKEVIEW LOAN SERVICING, LLC


1.     Hearing Location:
            255 East Temple Street, Los Angeles, CA 90012                                  411 West Fourth Street, Santa Ana, CA 92701
            21041 Burbank Boulevard, Woodland Hills, CA 91367                              1415 State Street, Santa Barbara, CA 93101
            3420 Twelfth Street, Riverside, CA 92501
       ×




2.      Notice is given to the Debtor and trustee (if any)(Responding Parties), their attorneys (if any), and other interested
        parties that on the date and time and in the courtroom stated above, Movant will request that this court enter an order
        granting relief from the automatic stay as to Debtor and Debtor’s bankruptcy estate on the grounds set forth in the
        attached Motion.

3.      To file a response to the motion, you may obtain an approved court form at www.cacb.uscourts.gov/forms for use in
        preparing your response (optional LBR form F 4001-1.RFS.RESPONSE), or you may prepare your response using
        the format required by LBR 9004-1 and the Court Manual.




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                          Page 1                                        F 4001-1.RFS.RP.MOTION
           Case 6:20-bk-15653-SY                Doc 35 Filed 12/11/20 Entered 12/11/20 10:44:52                                      Desc
                                                 Main Document    Page 2 of 14

4.   When serving a response to the motion, serve a copy of it upon the Movant's attorney (or upon Movant, if the motion
     was filed by an unrepresented individual) at the address set forth above.

5.   If you fail to timely file and serve a written response to the motion, or fail to appear at the hearing, the court may deem
     such failure as consent to granting of the motion.

6.          This motion is being heard on REGULAR NOTICE pursuant to LBR 9013-1(d). If you wish to oppose this motion,
     ×



            you must file and serve a written response to this motion no later than 14 days before the hearing and appear at
            the hearing.

7.          This motion is being heard on SHORTENED NOTICE pursuant to LBR 9075-1(b). If you wish to oppose this
            motion, you must file and serve a response no later than (date) ___________ and (time) __________; and, you
            may appear at the hearing.

      a.        An application for order setting hearing on shortened notice was not required (according to the calendaring
                procedures of the assigned judge).

      b.        An application for order setting hearing on shortened notice was filed and was granted by the court and such
                motion and order have been or are being served upon the Debtor and upon the trustee (if any).

      c.        An application for order setting hearing on shortened notice was filed and remains pending. After the court
                rules on that application, you will be served with another notice or an order that specifies the date, time and
                place of the hearing on the attached motion and the deadline for filing and serving a written opposition to the
                motion.



      Date: 12/11/2020                                                        BARRETT DAFFIN FRAPPIER TREDER & WEISS, LLP
                                                                              Printed name of law firm (if applicable)


                                                                              DARLENE C. VIGIL
                                                                              Printed name of individual Movant or attorney for Movant



                                                                              /s/ DARLENE C. VIGIL
                                                                              Signature of individual Movant or attorney for Movant




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                       Page 2                                        F 4001-1.RFS.RP.MOTION
          Case 6:20-bk-15653-SY                   Doc 35 Filed 12/11/20 Entered 12/11/20 10:44:52                                      Desc
                                                   Main Document    Page 3 of 14

                    MOTION FOR RELIEF FROM THE AUTOMATIC STAY AS TO REAL PROPERTY

1. Movant is the:
            Holder: Movant has physical possession of a promissory note that either (1) names Movant as the payee under
     ×

            the promissory note or (2) is indorsed to Movant, or indorsed in blank, or payable to bearer.
            Beneficiary: Movant is either (1) named as beneficiary in the security instrument on the subject property (e.g.,
     ×



            mortgage or deed of trust) or (2) is the assignee of the beneficiary.
            Servicing agent authorized to act on behalf of the Holder or Beneficiary.
            Other (specify):

2. The Property at Issue (Property):

    a. Address:

         Street address: 40598 REVERE AVENUE
         Unit/suite number:
         City, state, zip code: HEMET, CA 92544

    b. Legal description, or document recording number (including county of recording), as set forth in Movant’s deed of
       trust (attached as Exhibit 2 ): RIVERSIDE 2018-0274117

3. Bankruptcy Case History:

    a. A        ×
             voluntary     involuntary bankruptcy petition under chapter                         7      11       12   × 13
       was filed on (date) 08/20/2020 .

    b.          An order to convert this case to chapter             7        11      12       13 was entered on (date)                       .
    c.   ×      A plan, if any, was confirmed on (date) 11/17/2020               .

4. Grounds for Relief from Stay:

    a.      ×   Pursuant to 11 U.S.C. § 362(d)(1), cause exists to grant Movant the requested relief from stay as follows:
          (1)         Movant’s interest in the Property is not adequately protected.
                (A)      Movant’s interest in the Property is not protected by an adequate equity cushion.
                (B)       The fair market value of the Property is declining and payments are not being made to Movant
                          sufficient to protect Movant’s interest against that decline.
                (C)       Proof of insurance regarding the Property has not been provided to Movant, despite the Debtor’s
                          obligation to insure the collateral under the terms of Movant’s contract with the Debtor.

          (2)         The bankruptcy case was filed in bad faith.
                (A)       Movant is the only creditor, or one of very few creditors, listed or scheduled in the Debtor’s case
                          commencement documents.
                (B)       The Property was transferred to the Debtor either just before the bankruptcy filing or after the filing.
                (C)       A non-individual entity was created just prior to the bankruptcy petition date for the sole purpose of
                          filing this bankruptcy case.
                (D)       Other bankruptcy cases have been filed in which an interest in the Property was asserted.
                (E)       The Debtor filed only a few case commencement documents with the bankruptcy petition. Schedules
                          and the statement of financial affairs (or chapter 13 plan, if appropriate) have not been filed.
                (F)       Other (see attached continuation page).



         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                         Page 3                                        F 4001-1.RFS.RP.MOTION
           Case 6:20-bk-15653-SY                   Doc 35 Filed 12/11/20 Entered 12/11/20 10:44:52                                      Desc
                                                    Main Document    Page 4 of 14

           (3)         (Chapter 12 or 13 cases only)


                 ×
                 (A)       All payments on account of the Property are being made through the plan.
                               Preconfirmation     Postconfirmation plan payments have not been made to the chapter 12
                           trustee or chapter 13 trustee.
                 (B)   ×   Postpetition mortgage payments due on the note secured by a deed of trust on the Property have not
                           been made to Movant.
           (4)         The Debtor filed a Statement of Intentions that indicates the Debtor intends to surrender the Property.

           (5)         The Movant regained possession of the Property on (date)                                   .
                       which is    prepetition    postpetition.

           (6)         For other cause for relief from stay, see attached continuation page.
     b.          Pursuant to 11 U.S.C. § 362(d)(2)(A), the Debtor has no equity in the Property; and, pursuant to
                 § 362(d)(2)(B), the Property is not necessary to an effective reorganization.
     c.          Pursuant to 11 U.S.C. § 362(d)(3), the Debtor has failed, within the later of 90 days after the order for relief or
                 30 days after the court determined that the Property qualifies as “single asset real estate” as defined in
                 11 U.S.C. § 101(51B) to file a reasonable plan of reorganization or to commence monthly payments.


     d.          Pursuant to 11 U.S.C. § 362(d)(4), the Debtor’s filing of the bankruptcy petition was part of a scheme to delay,
                 hinder, or defraud creditors that involved:
          (1)          The transfer of all or part ownership of, or other interest in, the Property without the consent of Movant or
                       court approval; or
          (2)          Multiple bankruptcy cases affecting the Property.
5.        Grounds for Annulment of the Stay. Movant took postpetition actions against the Property or the Debtor.
     a.          These actions were taken before Movant knew the bankruptcy case had been filed, and Movant would have
                 been entitled to relief from the stay to proceed with these actions.
     b.          Movant knew the bankruptcy case had been filed, but Movant previously obtained relief from stay to proceed
                 with these enforcement actions in prior bankruptcy cases affecting the Property as set forth in Exhibit    .
     c.          Other (specify):



6. Evidence in Support of Motion: (Declaration(s) MUST be signed under penalty of perjury and attached to this
   motion)
     a.    The REAL PROPERTY DECLARATION on page 6 of this motion.
     b.          Supplemental declaration(s).
     c.          The statements made by Debtor under penalty of perjury concerning Movant’s claims and the Property as set
                 forth in Debtor’s case commencement documents. Authenticated copies of the relevant portions of the case
                 commencement documents are attached as Exhibit           .
     d.          Other:



7.        An optional Memorandum of Points and Authorities is attached to this motion.




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                          Page 4                                        F 4001-1.RFS.RP.MOTION
           Case 6:20-bk-15653-SY                   Doc 35 Filed 12/11/20 Entered 12/11/20 10:44:52                                      Desc
                                                    Main Document    Page 5 of 14

Movant requests the following relief:
1. Relief from the stay is granted under:             × 11 U.S.C. § 362(d)(1)             11 U.S.C. § 362(d)(2)             11 U.S.C. § 362(d)(3).

2.    ×   Movant (and any successors or assigns) may proceed under applicable nonbankruptcy law to enforce its
          remedies to foreclose upon and obtain possession of the Property.
3.    ×   Movant, or its agents, may, at its option, offer, provide and enter into a potential forebearance agreement, loan
          modification, refinance agreement or other loan workout or loss mitigation agreement. Movant, through its
          servicing agent, may contact the Debtor by telephone or written correspondence to offer such an agreement.

4.        Confirmation that there is no stay in effect.

5.        The stay is annulled retroactive to the bankruptcy petition date. Any postpetition actions taken by Movant to
          enforce its remedies regarding the Property shall not constitute a violation of the stay.

6.        The co-debtor stay of 11 U.S.C. §1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, on
          the same terms and conditions as to the Debtor.
7.    ×   The 14-day stay prescribed by FRBP 4001(a)(3) is waived.
8.        A designated law enforcement officer may evict the Debtor and any other occupant from the Property regardless
          of any future bankruptcy filing concerning the Property for a period of 180 days from the hearing on this Motion:
             without further notice, or     upon recording of a copy of this order or giving appropriate notice of its entry in
          compliance with applicable nonbankruptcy law.

9.        Relief from the stay is granted under 11 U.S.C. § 362(d)(4): If recorded in compliance with applicable state laws
          governing notices of interests or liens in real property, the order is binding in any other case under this title
          purporting to affect the Property filed not later than 2 years after the date of the entry of the order by the court,
          except that a debtor in a subsequent case under this title may move for relief from the order based upon changed
          circumstances or for good cause shown, after notice and hearing.

10.       The order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
          interest in the Property for a period of 180 days from the hearing of this Motion:
              without further notice, or     upon recording of a copy of this order or giving appropriate notice of its entry in
              compliance with applicable nonbankruptcy law.

11.       The order is binding and effective in any future bankruptcy case, no matter who the debtor may be:
              without further notice, or  upon recording of a copy of this order or giving appropriate notice of its entry in
              compliance with applicable nonbankruptcy law.

12.       Upon entry of the order, for purposes of Cal. Civ. Code § 2923.5, the Debtor is a borrower as defined in Cal. Civ.
          Code § 2920.5(c)(2)(C).
13.       If relief from stay is not granted, adequate protection shall be ordered.
      ×




14.       See attached continuation page for other relief requested.


      Date: 12/11/2020                                                             BARRETT DAFFIN FRAPPIER TREDER & WEISS, LLP
                                                                                   Printed name of law firm (if applicable)
                                                                                   DARLENE C. VIGIL
                                                                                   Printed name of individual Movant or attorney for Movant

                                                                                   /s/ DARLENE C. VIGIL
                                                                                   Signature of individual Movant or attorney for Movant



          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                          Page 5                                        F 4001-1.RFS.RP.MOTION
Case 6:20-bk-15653-SY   Doc 35 Filed 12/11/20 Entered 12/11/20 10:44:52   Desc
                         Main Document    Page 6 of 14




Declaration of Danielle Caplinger
Case 6:20-bk-15653-SY   Doc 35 Filed 12/11/20 Entered 12/11/20 10:44:52   Desc
                         Main Document    Page 7 of 14
          Case 6:20-bk-15653-SY                   Doc 35 Filed 12/11/20 Entered 12/11/20 10:44:52                                      Desc
                                                   Main Document    Page 8 of 14

5. Type of property (check all applicable boxes):

    a.   ×      Debtor’s principal residence                                    b.         Other residence
    c.          Multi-unit residential                                          d.         Commercial
    e.          Industrial                                                      f.         Vacant land
    g.          Other (specify):

6. Nature of Debtor’s interest in the Property:

    a.        Sole owner
         ×




    b.        Co-owner(s) (specify):
    c.        Lien holder (specify):
    d.        Other (specify):
    e.        The Debtor       × did          did not list the Property in the Debtor’s schedules.
         ×




    f.        The Debtor acquired the interest in the Property by                        grant deed          quitclaim deed           trust deed.
              The deed was recorded on (date)                                   .

7. Movant holds a     deed of trust                   judgment lien                  other (specify) __________________________________
                         ×




   that encumbers the Property.
    a.        A true and correct copy of the document as recorded is attached as Exhibit                         2   .
         ××




    b.        A true and correct copy of the promissory note or other document that evidences the Movant’s claim is
              attached as Exhibit 1     .
    c.   ×    A true and correct copy of the assignment(s) transferring the beneficial interest under the note and deed of
              trust to Movant is attached as Exhibit 3    .

8. Amount of Movant’s claim with respect to the Property:
                                                                                PREPETITION                POSTPETITION               TOTAL
    a. Principal:                                                          $                           $                        $ 213,846.46
    b. Accrued interest:                                                   $                           $                        $ 18,622.47
    c. Late charges                                                        $                           $                        $ 392.48
    d. Costs (attorney’s fees, foreclosure fees, other
       costs):                                                             $                         $                          $ 3,525.36
    e. Advances (property taxes, insurance, MIP/PMI):                      $                         $                          $ 6,530.06
    f. Less suspense account or partial balance paid:                      $[                      ] $[                     ]   $[1,680.95          ]
    g. TOTAL CLAIM as of (date): 12/01/2020                                $                         $                          $ 241,235.88
    h.       Loan is all due and payable because it matured on (date)

9. Status of Movant’s foreclosure actions relating to the Property (fill the date or check the box confirming no such action
   has occurred):
    a. Notice of default recorded on (date) 11/22/2019                    or          none recorded.
    b. Notice of sale recorded on (date)                             or   ×         none recorded.
    c. Foreclosure sale originally scheduled for (date)                                    or ×    none scheduled.
    d. Foreclosure sale currently scheduled for (date)                                     or ×    none scheduled.
    e. Foreclosure sale already held on (date)                                  or    × none held.
    f.   Trustee’s deed upon sale already recorded on (date)                                      or   ×   none recorded.




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                         Page 7                                         F 4001-1.RFS.RP.MOTION
            Case 6:20-bk-15653-SY                   Doc 35 Filed 12/11/20 Entered 12/11/20 10:44:52                                      Desc
                                                     Main Document    Page 9 of 14

10. Attached (optional) as Exhibit 4     is a true and correct copy of a POSTPETITION statement of account that
    accurately reflects the dates and amounts of all charges assessed to and payments made by the Debtor since the
    bankruptcy petition date.

11.        (chapter 7 and 11 cases only) Status of Movant’s loan:
      a. Amount of current monthly payment as of the date of this declaration: $                                                 for the month of
                            20 .

      b. Number of payments that have come due and were not made:                                  . Total amount: $
      c. Future payments due by time of anticipated hearing date (if applicable):
           An additional payment of $                        will come due on (date)             , and on the          day
           of each month thereafter. If the payment is not received within       days of said due date, a late charge of
           $                        will be charged to the loan.

      d. The fair market value of the Property is $                                , established by:
           (1)       An appraiser’s declaration with appraisal is attached as Exhibit        .
           (2)       A real estate broker or other expert’s declaration regarding value is attached as Exhibit                            .
           (3)       A true and correct copy of relevant portion(s) of the Debtor’s schedules is attached as Exhibit                              .
           (4)       Other (specify):


      e. Calculation of equity/equity cushion in Property:

         Based upon       a preliminary title report   the Debtor’s admissions in the schedules filed in this case, the
         Property is subject to the following deed(s) of trust or lien(s) in the amounts specified securing the debt against
         the Property:
                                         Name of Holder                     Amount as Scheduled       Amount known to
                                                                              by Debtor (if any)    Declarant and Source
       1st deed of trust:                                                  $                       $
       2nd deed of trust:                                                  $                       $
       3rd deed of trust:                                                  $                       $
       Judgment liens:                                                     $                       $
       Taxes:                                                              $                       $
       Other:                                                              $                       $
       TOTAL DEBT: $

      f. Evidence establishing the existence of the above deed(s) of trust and lien(s) is attached as Exhibit                                   and
         consists of:
           (1)       Preliminary title report
           (2)       Relevant portions of the Debtor’s schedules.
           (3)       Other (specify):

      g.         11 U.S.C. § 362(d)(1) - Equity Cushion:
                 I calculate that the value of the “equity cushion” in the Property exceeding Movant’s debt and any lien(s)
                 senior to Movant’s debt is $                                          and is         % of the fair market value
                 of the Property.
      h.         11 U.S.C. § 362(d)(2)(A) - Equity:
                 By subtracting the total amount of all liens on the Property from the value of the Property as set forth in
                 Paragraph 11(e) above, I calculate that the Debtor’s equity in the Property is $                                                     .




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                           Page 8                                        F 4001-1.RFS.RP.MOTION
            Case 6:20-bk-15653-SY                   Doc 35 Filed 12/11/20 Entered 12/11/20 10:44:52                                      Desc
                                                    Main Document    Page 10 of 14

      i.       Estimated costs of sale: $                                         (estimate based upon                  % of estimated gross sales
               price)
      j.       The fair market value of the Property is declining because:



12.        (Chapter 12 and 13 cases only) Status of Movant’s loan and other bankruptcy case information:
      ×



      a. A 341(a) meeting of creditors is currently scheduled for (or concluded on) the following date: 09/23/2020                                  .
         A plan confirmation hearing currently scheduled for (or concluded on) the following date: 11/17/2020     .
         A plan was confirmed on the following date (if applicable) : 11/17/2020 .
      b. Postpetition preconfirmation payments due BUT REMAINING UNPAID since the filing of the case:
          Number of      Number of         Amount of Each
          Payments Late Charges Payment or Late Charge              Total
                 2                       $ 1,677.67                 $ 3,355.34
                                         $                          $
                                         $                          $
                                         $                          $
                                         $                          $
                                         $                          $
                                         $                          $
                                         $                          $
           (See attachment for additional breakdown of information attached as Exhibit                             .)
      c. Postpetition postconfirmation payments due BUT REMAINING UNPAID since the filing of the case:
         Number of       Number of         Amount of Each
          Payments Late Charges Payment or Late Charge              Total
                 1                     $ 1,677.67                                  $ 1,677.67
                                       $                                           $
                                       $                                           $
                                       $                                           $
                                       $                                           $
                                       $                                           $
                                       $                                           $
                                       $                                           $
      d. Postpetition advances or other charges due but unpaid:                                           $ 0.00
         (For details of type and amount, see Exhibit     )
      e. Attorneys’ fees and costs                                                                        $ 0.00
         (For details of type and amount, see Exhibit                     )
      f.   Less suspense account or partial paid balance                                                  $[ 1,652.33                           ]
                                TOTAL POSTPETITION DELINQUENCY:                                           $ 3,380.68

      g. Future payments due by time of anticipated hearing date (if applicable):
         An additional payment of $ 1,677.67                will come due on 01/01/2021 , and on
         the 1st day of each month thereafter. If the payment is not received by the 15th day of the month, a late
         charge of $ N/A               will be charged to the loan.

      h. Amount and date of the last 3 postpetition payments received from the Debtor in good funds, regardless of how
         applied (if applicable):
         $ 1,650.00                  received on (date) 09/21/2020
         $ 1,680.00                  received on (date) 10/30/2020
         $                           received on (date)
      i.        The entire claim is provided for in the chapter 12 or 13 plan and postpetition plan payments are delinquent.
                A plan payment history is attached as Exhibit         . See attached declaration(s) of chapter 12 trustee or
                13 trustee regarding receipt of payments under the plan (attach LBR form F 4001-1.DEC.AGENT.TRUSTEE).
           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                           Page 9                                        F 4001-1.RFS.RP.MOTION
            Case 6:20-bk-15653-SY                   Doc 35 Filed 12/11/20 Entered 12/11/20 10:44:52                                      Desc
                                                    Main Document    Page 11 of 14

13.        Proof of insurance regarding the Property has not been provided to Movant, despite the Debtor’s obligation to
           insure the collateral under the terms of Movant’s contract with the Debtor.

14.        The court determined on (date)                  that the Property qualifies as “single asset real estate” as defined in
           11 U.S.C. § 101(51B). More than 90 days have passed since the filing of the bankruptcy petition; more than 30
           days have passed since the court determined that the Property qualifies as single asset real estate; the Debtor
           has not filed a plan of reorganization that has a reasonable possibility of being confirmed within a reasonable
           time; or the Debtor has not commenced monthly payments to Movant as required by 11 U.S.C. § 362(d)(3).
15.        The Debtor’s intent is to surrender the Property. A true and correct copy of the Debtor’s statement of intentions is
           attached as Exhibit           .
16.        Movant regained possession of the Property on (date)                                 , which is       prepetition         postpetition.

17.        The bankruptcy case was filed in bad faith:
      a.        Movant is the only creditor or one of few creditors listed in the Debtor’s case commencement documents.
      b.        Other bankruptcy cases have been filed in which an interest in the Property was asserted.
      c.        The Debtor filed only a few case commencement documents. Schedules and a statement of financial affairs
                (or chapter 13 plan, if appropriate) have not been filed.
      d.        Other (specify):




18.        The filing of the bankruptcy petition was part of a scheme to delay, hinder, or defraud creditors that involved:
           a.        The transfer of all or part ownership of, or other interest in, the Property without the consent of Movant or
                     court approval. See attached continuation page for facts establishing the scheme.
           b.        Multiple bankruptcy cases affecting the Property include:
                1. Case name:
                   Chapter:            Case number:
                   Date dismissed:                    Date discharged:                Date filed:
                   Relief from stay regarding the Property     was     was not granted.

                2. Case name:
                   Chapter:            Case number:
                   Date dismissed:                    Date discharged:                Date filed:
                   Relief from stay regarding the Property     was     was not granted.
                3. Case name:
                   Chapter:            Case number:
                   Date dismissed:                    Date discharged:                Date filed:
                   Relief from stay regarding the Property     was     was not granted.

                See attached continuation page for information about other bankruptcy cases affecting the Property.
                See attached continuation page for facts establishing that the multiple bankruptcy cases were part of a
                scheme to delay, hinder, or defraud creditors.




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                          Page 10                                        F 4001-1.RFS.RP.MOTION
Case 6:20-bk-15653-SY   Doc 35 Filed 12/11/20 Entered 12/11/20 10:44:52   Desc
                        Main Document    Page 12 of 14
         Case 6:20-bk-15653-SY                   Doc 35 Filed 12/11/20 Entered 12/11/20 10:44:52                                      Desc
                                                 Main Document    Page 13 of 14


                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
3990 E. CONCOURS STREET, SUITE 350
ONTARIO, CA 91764

A true and correct copy of the foregoing document entitled: NOTICE OF MOTION AND MOTION FOR RELIEF FROM
THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 (with supporting declarations) (REAL PROPERTY) will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
12/11/2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
U.S. Trustee/(Riverside): ustpregion16.rs.ecf@usdoj.gov




                                                                                         Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 12/11/2020 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
Judge: Hon. Scott H. Yun, U.S. Bankruptcy Court, Central District of California, 3420 Twelfth St, Suite 345, Riverside, CA
92501-3819
Debtor: Esteban Flores, 40598 Revere Ave, Hemet, CA 92544

                                                                                         Service information continued on attached page
                                                                                    ×




3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                         Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



   12/11/2020                 DARLENE C. VIGIL                                             /s/ DARLENE C. VIGIL
  Date                          Printed Name                                                   Signature



        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                       Page 12                                        F 4001-1.RFS.RP.MOTION
        Case 6:20-bk-15653-SY          Doc 35 Filed 12/11/20 Entered 12/11/20 10:44:52                Desc
                                       Main Document    Page 14 of 14


                      ADDITIONAL SERVICE INFORMATION (if needed)

2. SERVED BY U.S. MAIL OR OVERNIGHT MAIL (Continued)

Debtor: Esteban Flores, 40598 Revere Avenue, Hemet, CA 92544
Debtor Attorney: Law Office Of Tyson Takeuchi, 1055 Wilshire Blvd, Suite 850, Los Angeles, CA 90017
Trustee - Court: Rod Danielson, 3787 University Avenue, Riverside, CA 92501




                                                  Page 13
